Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 1 of 11 Page ID #:1498




     1   Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
     2   KAYE, MCLANE, BEDNARSKI & LITT
     3   975 East Green Street
         Pasadena, California 91106
     4   Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
     5
     6   Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
     7   LAW OFFICE OF CAROL A. SOBEL
     8   3110 Main Street, Suite 210
         Santa Monica, California 90405
     9   Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
    10
    11   ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
    12   Attorneys for Plaintiffs
    13
                                 UNITED STATES DISTRICT COURT
    14                          CENTRAL DISTRICT OF CALIFORNIA
    15
    16   CHARMAINE CHUA, ET AL.           CASE NO: 2:16-CV-00237-JAK-GJS(X)
    17            PLAINTIFFS,             [HON. JOHN A. KRONSTADT]
    18
    19
                 VS.                      JOINT STIPULATION TO APPROVE
    20                                    CLASS NOTICE, RELEVANT DATES
    21   CITY OF LOS ANGELES, ET AL.,     RELATED TO THE FINAL APPROVAL
                                          HEARING AND THE
    22            DEFENDANTS.             CONTEMPORANEOUSLY FILED
                                          PRELIMINARY APPROVAL ORDER
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 2 of 11 Page ID #:1499




     1   ADDITIONAL PLAINTIFFS’ COUNSEL
     2
         Paul Hoffman, SBN 71244
     3   Email. hoffpaul@aol.com
     4   Catherine Sweetser. SBN271142
         Email. catherine.sdshhh@gmail.com
     5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
     6   732 Ocean Front Walk
         Venice, California 90291
     7   Tel. (310) 396-0731
     8   Fax. (310) 399-7040
     9
         Colleen M. Flynn, SBN 234281
    10   Email. cflynnlaw@yahoo.com
         LAW OFFICE OF COLLEEN FLYNN
    11
         3435 Wilshire Boulevard, Suite 2910
    12   Los Angeles, California 9001 0
    13   Tel. 213 252-9444
         Fax. 213 252-0091
    14
    15   Matthew Strugar, SBN 232951
         Email. matthewstrugar@gmail.com
    16   LAW OFFICE OF MATTHEW STRUGAR
    17   2108 Cove Avenue
         Los Angeles, California 90039
    18   Tel: 323 696-2299
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                           1
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 3 of 11 Page ID #:1500




     1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
     2          The parties appeared before the court on September 9, 2019, on the motion for
     3   preliminary approval of the settlement. The court approved the settlement on the
     4   record, and set February 3, 2020, as the date for the final approval hearing. The
     5   parties understood that the court was going to issue a further order that would
     6   include the dates they had proposed in the proposed preliminary approval order
     7   submitted in connection with that hearing. See Doc. 140 (minute order of
     8   preliminary approval of settlement and indication that a “separate and more detailed
     9   order will be issued”); Doc. 135 (proposed preliminary approval order containing
    10   proposed dates for sending notice, filing fee and final approval motions, filing
    11   objections and opt outs, and related issues). However, an order has not issued, and
    12   the Plaintiffs have thus not distributed notice of the settlement because there were
    13   not approved dates set by the Court.
    14         The dates proposed in Doc. 135, some of which have already passed, will no
    15   longer work. Accordingly, the parties stipulate to and submit a proposed Class
    16   Notice, attached as Exhibit A, which includes the dates the parties now propose, for
    17   the Court’s approval. This is the same notice submitted to the court at its direction
    18   after the preliminary approval hearing (see Doc. 143), except that the current dates to
    19   be used are inserted. (The notice submitted as part of Doc. 143 did not contain dates.)
    20   Due to the passage of time since the preliminary approval hearing, the revised dates
    21   include moving the final approval hearing from February 3, 2020, to March 16, 2020.
    22   The parties urge that this proposed Notice be approved by the court as quickly as
    23   possible in order to provide timely notice to the class. While this will provide only
    24   about a 60 day notice period (slightly more for text messages and slightly less for
    25   mailed notices), such time periods have been approved by various courts for response
    26   to a class notice. See, e.g., See, e.g., Arellano v. Kellermeyer Bldg. Servs., LLC, No.
    27   13-CV-00533-BAS BGS, 2014 WL 7176463 (S.D. Cal. Dec. 5, 2014) (preliminarily
    28
                                                2
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 4 of 11 Page ID #:1501




     1   approving wage and hour settlement that provided for a 45 day claim period);
     2   Sarinana v. DS Waters of Am., Inc., No. 3:13-CV-00905-EMC, 2014 WL 12709948,
     3   at *2 (N.D. Cal. July 11, 2014) (preliminary approval of wage and hour settlement
     4   with claim requirement to file claim within 45 days of mailing of class notice);
     5   Chavez v. Netflix, Inc., 162 Cal. App. 4th 43, 62–63, 75 Cal. Rptr. 3d 413, 431 (2008)
     6   (affirming approval of DVD rental settlement that had a 45 day claim requirement
     7   after notice to the class); Smith v. Am. Greetings Corp., No. 14-CV-02577-JST, 2015
     8   WL 4498571 (N.D. Cal. July 23, 2015) (preliminarily approving wage and hour
     9   settlement that provided for a 60 day claim period). Because Plaintiffs’ counsel have
    10   a means to quickly reach most class members, they believe this will provide adequate
    11   notice so long as they are able to proceed quickly.
    12         Pursuant to this stipulation, the parties have separately submitted a proposed
    13   order and attach as Exhibit A hereto the final proposed class notice to be sent to class
    14   members, which will be sent before Thanksgiving so long as the accompanying
    15   proposed order or some version of it is expeditiously approved.
    16                                     IT IS SO STIPULATED
    17   DATED: November 12, 2019         Respectfully Submitted,
    18                                    KAYE, MCLANE, BEDNARSKI & LITT
                                          LAW OFFICES OF CAROL SOBEL
    19                                    SCHOENBRON, DESIMONE, ET AL.
    20                                    LAW OFFICE OF COLLEEN FLYNN
                                          LAW OFFICE OF MATTHEW STUGAR
    21                                    By:__/s/ Barrett S. Litt__________
    22                                            Barrett S. Litt
                                               Attorneys for Plaintiffs
    23
    24                                   MICHAEL N. FEUER, CITY ATTORNEY
                                         GEOFFREY PLOWDEN, CITY ATTORNEY
    25
                                         By:__/s/ Geoffrey Plowden__________
    26                                            Geoffrey Plowden
                                                Attorneys for Defendants
    27
               (Permission granted to affix defense counsel’s signature on his behalf)
    28
                                                3
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 5 of 11 Page ID #:1502




                                                              Exhibit A
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 6 of 11 Page ID #:1503




      (Class Action Lawsuit Against LAPD for Protests at 6th & Hope Streets)
       Chua v. City of Los Angeles, Case No. CV 2:16-cv-00237-JAK-GJS(x)
                            Class and Settlement Notice

   Chua v. City of Los Angeles is a class action in Los Angeles federal court against
   the Los Angeles Police Department (“LAPD”) for arrests made at a demonstration
   at Sixth and Hope Streets, on November 26, 2014, in protest of the decision not to
   bring criminal charges for the police killing of Michael Brown.

   The parties have now reached a settlement. It still must be approved by the judge.
   If the court approves, class members will receive money.

   You are a class member and may be entitled to money if LAPD records show you
   were arrested on November 26 in connection with the protest at Sixth and Hope
   Streets. If you are a class member, you are entitled to slightly over $1500 (how
   much over depends on the number of people who make claims).

   You may be entitled to receive MONEY, but only if you FILE a CLAIM no later
   than JANUARY 30, 2020. DON’T DELAY.

   There are three ways to file a claim:

      (1)   Go to the website for case: http://www.chuavlosanglessettlement.com
      (2)   Email a copy of the enclosed claim form to chuasettlement@gmail.com
      (3)   Mail a copy of the enclosed claim form:

            LAW OFFICE OF CAROL A. SOBEL
            725 ARIZONA AVENUE, SUITE 300
            SANTA MONICA, CALIFORNIA 90401


   If you do not submit a timely claim form, you will receive no money.
   The following pages provide more information and answer common questions.

   Esta Notificación de arreglo colectivo está disponible en español. Llame sin
   cargo: 1-310 393-3055 o visite el siguiente sitio web:
   http://www.chuavlosangelessettlement.com.
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 7 of 11 Page ID #:1504




   Questions:

      1. Who is part of this case?

   You are a class member (part of this case) if you were arrested on November 26,
   2014 by the Los Angeles Police Department (“LAPD”) at a demonstration at Sixth
   and Hope Streets in protest of the decision not to bring criminal charges against a
   Ferguson police officer for the killing of Michael Brown. Only LAPD records will
   be used to decide who is a class member.

      2. Who is the judge presiding over the case?

   This case was filed in United States District Court. The Judge is the Honorable
   John Kronstadt, who will decide whether the settlement is fair to class members.

      3. Why am I receiving this notice?

   The court is sending this notice to everyone who appears to be a class member
   because the two sides have agreed to a settlement (subject to court approval). If
   there is a settlement, it will affect the rights of all class members. You have a right
   to know about the settlement and your choices. To receive money, you must
   submit a claim by JANUARY 30, 2020. If you don’t like a part of the settlement,
   you can file an ”objection” with the court (but must also submit a claim form). Or,
   if you choose, you can exclude yourself entirely. If you exclude yourself, you will
   receive no money from a settlement approved by the Court.

      4. Who are the lawyers representing class members?

   The Court has approved a team of lawyers (called “Class Counsel”) to collectively
   represent you. These lawyers have been working on this case since 2014. You
   don’t have to pay your own money for the work these attorneys have done. Instead,
   the lawyers will ask to be paid from the total settlement fund. You can hire your
   own lawyer to advise you if you want but don’t need to.

      5. How much money will the City of Los Angeles pay and how will it be
         distributed?

   The settlement provides for payment to class members, special payments for the
   individuals who represented the class in this litigation process, and attorneys’ fees
   and costs. Below are the amounts for each:

         a. The total amount to be paid equally to class members who file claims is
            $200,000. There are approximately 125 class members who will receive a
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 8 of 11 Page ID #:1505




            proportional share to be divided evenly among each one who files a claim
            within the time set by the court and after the payment of an incentive
            award to the individuals who represented everyone in this case.

         b. Three individuals who represented the class will be paid $5000 each (in
            addition to their share of the Class Fund) for time they spent assisting the
            attorneys in prosecuting the case (plus one additional individual plaintiff
            detained in a related protest will receive $5000).

         c. Costs for experts, mediation and administration of the settlement in the
            amount of $45,710 (or possibly less depending on the cost of class
            administration).

         d. The total amount of the three foregoing groups of payments constitute the
            “Class Fund.”

         e. Payment of statutory attorney’s fees and costs to the lawyers in an
            amount determined by the court, but not to exceed $484,290.00 (of which
            $7,488.07 are litigation costs and $476,801.93 are fees).

      6. How much money will I receive?

   There are approximately 125 class members. Each class member who submits a
   claim will receive an equal share of the settlement (because all were arrested and
   held in jail for approximately the same amount of time, about 24 hours). Each class
   member will receive approximately $1500. The exact amount depends on how
   many class members make a timely claim. The available fund will be divided
   among those who do.

      7. How much will the lawyers be paid?

   The court will decide, after the lawyers file a motion, how much they will be paid.
   The amount will be based on the court’s determination of a reasonable fee based
   on the time spent and a fair rate for attorneys of the skill and experience of the
   attorneys in this case. The attorneys believe that the maximum fee they can receive
   under the Settlement ($476,801.93 not including costs) is well under what they
   would have received in a claim for reasonable attorney’s fee under the relevant
   statutes without the limitation. They agreed to this limitation in order to reach a
   settlement for the class. The Court can award less than that amount but not more.
   You will not personally pay any attorneys’ fees that the court awards to the
   attorneys.
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 9 of 11 Page ID #:1506




       8. If I do not like the settlement – or some part of it – how do I tell the
          Court?

    You can stay a class member and object to all or part of the settlement . If you
    object, you must tell the court specifically what you think is unfair about the
    settlement or request for fees.

    To do this, mail a written statement with the case name and number (Chua v. City
    of Los Angeles, Case No. CV 2:16-cv-00237-JAK-GJS(x) at the top of the page.
    Include your name, your address, your telephone number, signature and the reason
    why you object. (If you previously used a different name, include any names you
    have used.)

    Your objections and supporting papers must be mailed and postmarked no later
    than JANUARY 30, 2020. You must send your objection and copies to all the
    people in the chart below. Please be sure to include the case name and number
    (Chua v. City of Los Angeles, Case No. CV 2:16-cv-00237-JAK-GJS(x)) at the top
    of the page.
Clerk of the Court            Law Office of Carol A. Sobel    Los Angeles City Attorney
350 W 1st Street, Ste. 4311   725 Arizona Ave., Suite 300     Geoffrey Plowden
Los Angeles, CA 90012         Santa Monica, CA 90401          City Hall East, 6th Fl.
                                                              200 N. Main Street
                                                              Los Angeles, CA 90010
    The Court will consider your objection and decide whether to overrule it or change
    the settlement agreement. You will only be allowed to appear at the hearing and
    argue your objection to the court if your objection states you wish to do so.

    If the court accepts or rejects your objection, you remain a member of the class and
    will be bound by the settlement agreement, and will get your share of the
    settlement. (This means you’re giving up claims against the LAPD for actions
    related to the LAPD at the Ferguson-related protests at 6th & Hope on November
    26, 2014, covered by this case.)

       9.     Can I exclude myself from the settlement?

    If you do not want to be a member of the class at all, or if you want to be able to
    file your own lawsuit, or be part of a different lawsuit, then you must take steps to
    exclude yourself. This is sometimes is referred to as “opting out” of the class.

    To do this, mail a written statement with the case name and number (Chua v. City
    of Los Angeles, Case No. CV 2:16-cv-00237-JAK-GJS(x)) at the top of the page.
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 10 of 11 Page ID
                                  #:1507



Include your name, your address, your telephone number, signature and a
statement that you wish to exclude yourself or similar words. (If you previously
used a different name, include any names you have used). You don’t need to
explain why you are excluding yourself. (The name and address of your attorney is
not sufficient.)

You must mail your Exclusion Request, postmarked no later than [date], to:

Chua v. City of Los Angeles Settlement Administrator
Law Office of Carol Sobel
725 Arizona Avenue, Suite 300
Santa Monica, CA 90401

   10.   What is the difference between objecting and excluding yourself?

Objecting is telling the Court that you do not like something about the settlement
but intend to stay in the case. Excluding yourself or “opting out” is telling the
Court that you do not want to be part of the case. If you exclude yourself, you
cannot object because you are no longer part of the class, and it doesn’t affect you.

   11.   What if I do nothing?

If you do not file a claim, you will receive no money from the settlement and you
will be giving up your rights against the City. Be sure to file a claim form unless
you exclude yourself.

   12.   Am I giving up any rights?

People who submit claims, object or do nothing, give up their right to sue the
LAPD (or its employees) for claims covered by this case. This means that you will
not be able to sue the LAPD for your arrest on November 26, 2014, or related
events. You are not giving up claims against the LAPD unrelated to this case.

People who exclude themselves (“opt out”) do not give up claims because they are
no longer part of the case.

   13.   When will the judge decide whether to approve the settlement?

The Court has scheduled a hearing for final approval for MARCH 16, 2020 to
decide if the settlement is fair. If the court decides it is, it will approve the
settlement and will determine the attorneys’ fees and costs to be awarded. The
Case 2:16-cv-00237-JAK-GJS Document 144 Filed 11/12/19 Page 11 of 11 Page ID
                                  #:1508



hearing date may change. There will not be a new notice if it does; however, any
change in the hearing date will be posted on the case website listed above.

The hearing will take place in Judge Kronstadt’s courtroom in the United States
District Court for the Central District of California, located at:

350 W. 1st Street, Los Angeles, CA, 90012 – Courtroom 10B.

You can come to the hearing, but you do not have to. The attorneys handling the
case will answer any questions the court may have.

If you submitted an objection and indicated that you wanted to speak at the
hearing, the Court may permit you to speak. You do not have to come to court to
voice your objection – as long as you properly submitted your written objection,
the Court will consider it. If you “opt-out” (exclude yourself) you will not be
permitted to speak at the hearing.

   14.   When will I receive money from the settlement?

The Court has set the last day to submit a claim for JANUARY 30, 2020.

If you do not submit a claim by then, you get no money. So file early.

After final court approval, it will take at least two to three months, and possibly
more, to process claims and calculate the amount due to each class member, and
begin payments.

After you file a claim, check the website for this case about the status of court
approval and when payment mailings are expected. Or contact the Class
administrator by calling: 310 393 3055, emailing chuasettlement@gmail.com, or
messaging on the website: chuavlosangelessettlement.com.

   15.   Where can I learn more?

For more details, go to the website titled
http://www.chuavlosangelessettlement.com. The website has links to the complete
settlement documents in the case, as well as attorneys’ fees motion. If you still
have questions, you may call The Law Office of Carol A. Sobel at 310 393 3055.
